The petition by the state of Connecticut for certification for appeal from the Appellate Court, 61 Conn. App. 496 (AC 20436), is granted, limited to the following issues:
“1. Did the Appellate Court properly conclude that the victim’s statement regarding fellatio on the defendant by the victim was not admissible under State v. Whelan, 200 Conn. 743, 513 A.2d 86, cert. denied, 479 U.S. 994, 107 S. Ct. 597, 93 L. Ed. 2d 589 (1986)?
“2. If the answer to question one is ‘yes,’ was the error harmless?
“3. Even if the answer to question two is ‘no,’ did the Appellate Court properly order that a judgment of acquittal be rendered on that count of sexual assault in the first degree?”
James B. Streeto, deputy assistant public defender, in opposition.
Decided May 2, 2001